74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Louis PARKER, Jr., Plaintiff--Appellant,v.Ronald W. ANGELONE;  James A. Smith, Jr., RegionalAdministrator;  H.R. Powell, Warden of DeerfieldCorrectional Center;  Patricia Ann Copeland, AssistantWarden of Treatment & Programs, Deerfield CorrectionalCenter;  S.D. Mayes, Chief of Security, DeerfieldCorrectional Center;  Dennis Burgress, Operations Officer;John Stewart, Defendants--Appellees.
No. 95-7434.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 24, 1996.

Louis Parker, Jr., Appellant Pro Se.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) complaint.  Because Appellant may amend his complaint to comply with Fed.R.Civ.P. 8 with respect to his Sec. 1983 claims, the district court's dismissal order is not a final, appealable order.  Therefore, we dismiss this appeal for lack of jurisdiction.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993);  28 U.S.C. Sec. 1291 (1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.